Citation Nr: 0533816	
Decision Date: 12/15/05    Archive Date: 12/30/05

DOCKET NO.  04-34 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Shereen M. Marcus, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1967 to January 1969. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which granted service connection for PTSD (30 
percent).  In May 2005, a decision review officer (DRO) 
increased the rating for PTSD to 50 percent (effective from 
July 19, 2001, the initial date of service connection).  


FINDINGS OF FACT

1.	All relevant evidence necessary for an equitable 
resolution of the veteran's claim has been obtained by the 
RO.

2.	Since the date of the grant of service connection in 
July 19, 2001, the veteran's PTSD primarily resulted in 
nightmares, depression, flashbacks, sleep disturbance, 
agitation, nervousness, poor concentration, low self-esteem, 
poor relationships with others, anxiety, and some social 
isolation, all resulting in moderate to severe social and 
occupational impairment.


CONCLUSION OF LAW

1.  The criteria for a disability rating of 70 percent, but 
no higher, for post-traumatic stress disorder (PTSD) have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 
9411 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder, which includes, but is not limited 
to: the appellant's contentions; VA outpatient treatment 
records dated from 2001 to 2005; VA examinations from May 
2002, December 2004, and April 2005; service medical records; 
and lay statements. Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, each piece of evidence 
submitted by the appellant or on his behalf. See Gonzales v. 
West, 218 F.3d 1378, 1380-81(Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence). Rather, the Board's analysis below will 
focus specifically on what the evidence shows, or fails to 
show, with regard to this claim. See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant). 

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant. Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value. When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In July 2001, the veteran initiated his claim for service 
connection for post-traumatic stress disorder (PTSD). The RO 
granted him service connection for PTSD rating the disability 
at 30 percent. On appeal, the veteran claimed for a higher 
rating due to his incapacity to work. The RO partially 
granted the veteran's appeal raising the disability rating to 
50 percent from July 2001. 

It is noteworthy that this appeal is from a rating that 
granted service connection and assigned the initial rating 
for PTSD. Accordingly, "staged" ratings may be assigned, if 
warranted by the evidence. Fenderson v. West, 12 Vet. App. 
119 (1999).  

Disability ratings are assigned, under a schedule for rating 
disabilities, based on a comparison of the symptoms found to 
the criteria in the rating schedule.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4. When evaluating a mental disorder, the 
rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission. The rating agency shall assign an evaluation based 
upon all the evidence of record that bears on occupational 
and social impairment, rather than solely upon the examiner's 
assessment of the level of disability at the moment of the 
examination. When evaluating the level of disability from a 
mental disorder, the rating agency will consider the extent 
of social impairment, but shall not assign an evaluation 
solely on the basis of social impairment. 38 C.F.R. § 4.126. 
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The General Rating Formula for Mental Disorders provides, in 
pertinent part:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships . . . . . . . . . . . . . . 
. . . . . . . . . 50

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships . . 
. . . . . . . . . . . . . . . . . . . . . 
. . . . . . . . . 70

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or name . . . . . . . . . . . 
. . . . . . . . . . . . . . 100

38 C.F.R. § 4.130, Diagnostic Code 9411. 

Ratings are assigned according to the manifestation of 
particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  Accordingly, the evidence considered in 
determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

Additionally, a GAF score is often used by treating examiners 
to reflect the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness." See Richard v. Brown, 9 Vet. App. 266 (1996).  A 
GAF score is highly probative as it relates directly to the 
veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).  

In this case, the veteran's GAF scores have ranged from 41 to 
55.  The DSM-IV provides for a GAF rating of 41-50 for 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF score of 51-60 
contemplates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  Id.  

In this case, since the effective date of service connection 
the veteran underwent VA examinations in May 2002, December 
2004, and April 2005. His VA outpatient treatment records 
from 2001 to 2005 reflect that the veteran was initially 
diagnosed with PTSD in August 2001. Since that time, VA 
examiners have given him GAF scores of 41 in 2002 and 47 in 
2004. In his most recent examination, April 2005, the 
examiner stated the following:

"He experienced trauma during his time in Vietnam, and 
continues to manifest intrusive memories, nightmares, 
efforts to avoid his memories, diminished interest in 
normal activities, detachment from others, restricted 
affect, sleep disturbance, concentration problems, 
hypervigilance, and an exaggerated startle 
response....Problems with post-traumatic stress disorder 
are moderate to severe in intensity , and impair his 
social relationships, occupational functioning, 
judgment, mood, and range of activities."

The examiner also noted that the veteran maintains good 
relations with his family, but prefers to be alone limiting 
his interaction with other people to three times a week on 
average. The veteran attended school briefly, but claimed he 
dropped out due to his inability to concentrate. Although the 
veteran does not currently work, the VA examiner noted that, 
"His inability to work is due to a combination of his post-
traumatic stress disorder and physical difficulties...." 
Nonetheless, the examiner noted that the veteran is able to 
maintain daily life activities.

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the level of the 
veteran's disability in his favor.  The Board concludes that 
the objective medical evidence and the veteran's statements 
regarding his symptomatology shows disability that more 
nearly approximates that which warrants the assignment of a 
70 percent disability rating.  See 38 C.F.R. § 4.7.  

The veteran's PTSD symptoms include mood disturbances such as 
depression, anxiety, irritability, and sleep disturbances.  
He has exhibited anxiety and depressed affect during 
examination.  It also appears that he has difficulty 
maintaining effective relationships.  The veteran's 
psychiatric symptoms also have resulted in some social 
isolation and detachment from others; he has contact with 
other people only a few times per week.  Although his 
judgment is "fair," the 2005 VA examiner also noted that it 
is diminished when the veteran is depressed.  In addition to 
the above symptoms, the veteran also experiences 
hypervigilance and an exaggerated startle response.  

Although a physician's description of a medical condition is 
not binding on the Board, it must also be noted that the 2005 
VA examiner stated that the veteran's PTSD "impair[s] his 
social relationships, occupational functioning, judgment, 
mood, and range of activities."  This is exactly the 
criteria for a 70 percent rating.

However, the veteran does not have any symptoms ordinarily 
associated with total social and occupational impairment, 
such as impaired thought processes or communication, 
inappropriate behavior, deficient personal hygiene, 
disorientation or memory loss.  More importantly, he does not 
have total social and occupational impairment.  He does have 
deficiencies in these areas, but that is contemplated in 
ratings lower than 100 percent.  As discussed above, his 
inability to work results from a combination of his 
psychiatric and nonservice-connected physical disabilities.

Since the veteran has some of the criteria for a 70 percent 
rating, along with several psychiatric symptoms not listed in 
the rating schedule such as hypervigilance, irritability, 
loss of interest, etc., see Mauerhan, supra, the Board 
concludes his overall level of disability more nearly 
approximates that consistent with a 70 percent rating.  The 
GAF scores of record support the Board's conclusion that a 
higher rating is warranted.  The majority of the scores are 
in the 41-50 range reflecting "serious" impairment in 
social and occupational functioning, which is commensurate 
with a higher degree of social and industrial impairment as 
required for the assignment of a 70 percent disability 
evaluation.  

The VA outpatient treatment records indicate on-going medical 
and psychiatric treatment to include group therapy for PTSD. 
It is noteworthy that the symptoms throughout the veteran's 
treatment from 2001 to 2005 are consistent with those shown 
in his most recent, April 2005, VA examination.  For example, 
the 2002 VA examination yielded a GAF score of 41, while the 
more recent examination yielded a GAF score of 47.  For this 
reason, staged ratings are not applicable. See Fenderson v. 
West, 12 Vet. App. 119 (1999).

Accordingly, resolving any reasonable doubt in the veteran's 
favor, the Board finds that he met the requirements for a 70 
percent schedular rating from the date he filed his claim.  
The Board considered assigning the veteran a rating higher 
than 70 percent, but the preponderance of the evidence is 
against assignment of such a rating.  As noted above, none of 
the criteria for a 100 percent rating are met.  He does not 
experience hallucinations. He has never exhibited impairment 
in thought processes or communication.  He does not exhibit 
inappropriate behavior.  His personal hygiene is appropriate.  
There is no objective evidence of disorientation.  He does 
have some social isolation, but he has at least minimal 
contact with others.  He does not have total social and 
occupational impairment as a result of the PTSD alone.  
Therefore, a higher rating is not warranted.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.

The VCAA notice requirements have been satisfied by virtue of 
letters sent to the claimant in October 2001 prior to the 
RO's June 2002 decision and May 2004 prior to the RO's May 
2005 decision. See 38 U.S.C.A. § 5103(a). Those letters 
advised the veteran what information and evidence was needed 
to substantiate the claim decided herein and of his and VA's 
respective duties for obtaining evidence. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  He was specifically told 
that it was his responsibility to support the claim with 
appropriate evidence. The claimant has not alleged that VA 
failed to comply with the notice requirements of the VCAA. 
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005). In 
addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the supplemental SOC (SSOC), 
he was provided with specific information as to why these 
particular claims were being denied, and of the evidence that 
was lacking. He was also supplied with the complete text of 
38 C.F.R. § 3.159(b)(1) in the SOC/SSOC. The Board notes that 
notice on the "downstream" issue of an increased initial 
rating for PTSD was properly provided via SOC. See VAOPGCPREC 
8-2003 (Dec. 2003). 

The RO's 2001 and 2004 letters did not specifically tell the 
claimant to provide any relevant evidence in his possession. 
However, he was otherwise fully notified of the need to give 
to VA any evidence pertaining to the claim. There is no 
allegation from the claimant that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
this claim. When considering the notification letters, the 
rating decision on appeal, the statement of the case (SOC), 
and the supplemental SOC (SSOC), as a whole, the Board finds 
that he was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claim. See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letters to the appellant. 
However, what the VCAA seeks to achieve is to give the 
claimant notice of the elements discussed in Pelegrini II. 
Once that is done-whether by a single notice letter or via 
more than one communication-the essential purposes of the 
VCAA have been satisfied. Here, because each of the four 
content requirements of a VCAA notice has been met, any error 
in not providing a single notice to the appellant covering 
all content requirements was harmless. See, e.g., 38 C.F.R. 
§ 20.1102 (2004); Mayfield, supra.  

The Board also concludes VA's duty to assist has been 
satisfied. The claimant's service medical records are in the 
file as well as post-service VA treatment records and VA 
examinations. The claimant has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claim. 

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law. 
The claimant was afforded multiple examinations to obtain an 
opinion as to the severity of his PTSD in May 2002, December 
2004 and again in April 2005. The examiners had the claims 
file to review. Reexamination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability. 
38 C.F.R. § 3.327(a). Generally, reexaminations are required 
if it is likely that a disability has improved, if the 
evidence indicates that there has been a material change in a 
disability, or if the current rating may be incorrect. Id. 
There is no objective evidence indicating that there has been 
a material change in the severity of the veteran's service-
connected disorder since he was last examined. The veteran 
has not reported receiving any recent treatment (other than 
at VA, which records were obtained), and there are no records 
suggesting an increase in disability has occurred as compared 
to the most recent VA examination findings. The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since otherwise adequate VA 
examinations were conducted. VAOPGCPREC 11-95. The 2002, 2004 
and 2005 VA examination reports are thorough and supported by 
VA outpatient treatment records. There is no rule as to how 
current an examination must be, and the Board concludes the 
examinations in this case are adequate upon which to base a 
decision.

VA satisfied its duties to inform and assist the claimant at 
every stage of this case.  Therefore, he is not prejudiced by 
the Board considering the merits of the claim in this 
decision.

ORDER

Entitlement to an initial disability rating of 70 percent for 
post-traumatic stress disorder (PTSD) is granted, subject to 
the laws and regulations controlling the award of monetary 
benefits.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


